28 F.3d 452
Leanna M. GRAHAM, Wife of David Graham, individually and onbehalf of minor child, Kayla J. GRAHAM and ascurator of David Graham, Plaintiffs-Appellants,v.AMOCO OIL COMPANY, Defendant-Appellee.
No. 93-3190.
United States Court of Appeals,Fifth Circuit.
Aug. 1, 1994.

Alvarez T. Ferrouillet, Ferrouillet & Ferrouillet, Adolph J. Levy, Richard A. Fraser, III Fraser & Sterbcow, New Orleans, LA, David W. Robertson, Austin, TX, for appellants.
Ronald Adams Johnson, David J. Schexnaydre, Johnson, Johnson, Barrios & Yacoubian, P.C., New Orleans, LA, for appellee.
Appeal from the United States District Court For the Eastern District of Louisiana, Peter Beer, Judge.
ON PETITION FOR REHEARING
(Opinion May 26, 1994, 5th Cir. 21 F.3d 643)
Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellants' petition for rehearing of our opinion in this case is DENIED, except to the extent that Judge Johnson now concurs only in the judgment.


2
IT IS FURTHER ORDERED that the motion of appellants to stay consideration and disposition of the petition for panel rehearing filed on July 11, 1994, pending final disposition of Dupre v. Chevron U.S.A., Inc., number 93-3382, is DENIED.